268 F.2d 219
Daniel Joseph CONNOLLYv.C. H. LOONEY, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 6067.
United States Court of Appeals Tenth Circuit.
March 25, 1959.

Appeal from the United States District Court for the District of Kansas.
Richard B. Burns, Denver, Colo., for appellant.
Wilbur G. Leonard, U.S. Atty., and E. Edward Johnson, Asst. U.S. Atty., Topeka, Kan., and George E. Peabody, Asst. U.S. Atty., Wichita, Kan., for appellee.
Before MURRAH, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on ground appeal was moot.